DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 23-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 23-31 are allowable over the prior art of record because the prior art of record does not teach a non-transitory computer storage medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform the claimed method including “operating the ion beam mill in accordance with the defined sequence to simultaneously remove, during each distinct set of one or more predetermined operational characteristics, using an ion beam from the ion beam mill, each of the plurality of materials at said respective ion beam removal rates such that upon completion of said defined sequence, a substantially planar layer of substantially constant thickness has been removed from the exposed surface of the sample”.
The closest prior art of record to Kane et al. (U.S. PGPUB. 2005/0285106 Al) and Phaneuf et al. (U.S. Pat. 6,288,393) fail to teach “operating the ion beam mill in accordance with the defined sequence to simultaneously remove, during each distinct set of one or more predetermined operational characteristics, using an ion beam from the ion beam mill, each of the plurality of materials at said respective ion beam removal rates such that upon completion of said defined sequence, a substantially planar layer of substantially constant thickness has been removed from the exposed surface of the sample” as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 24, 2021